

117 HR 1374 : Enhancing State Energy Security Planning and Emergency Preparedness Act of 2021
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB117th CONGRESS1st SessionH. R. 1374IN THE SENATE OF THE UNITED STATESJune 23, 2021Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACTTo amend the Energy Policy and Conservation Act to provide Federal financial assistance to States to implement, review, and revise State energy security plans, and for other purposes.1.Short titleThis Act may be cited as the Enhancing State Energy Security Planning and Emergency Preparedness Act of 2021.2.State energy security plans(a)In generalPart D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) is amended by adding at the end the following: 367.State energy security plans(a)In generalFederal financial assistance made available to a State under this part may be used for the implementation, review, and revision of a State energy security plan that assesses the State’s existing circumstances and proposes methods to strengthen the ability of the State, in consultation with owners and operators of energy infrastructure in such State, to—(1)secure the energy infrastructure of the State against all physical and cybersecurity threats; (2)mitigate the risk of energy supply disruptions to the State and enhance the response to, and recovery from, energy disruptions; and(3)ensure the State has a reliable, secure, and resilient energy infrastructure.(b)Contents of planA State energy security plan described in subsection (a) shall—(1)address all fuels, including petroleum products, other liquid fuels, coal, electricity, and natural gas, as well as regulated and unregulated energy providers; (2)provide a State energy profile, including an assessment of energy production, distribution, and end-use;(3)address potential hazards to each energy sector or system, including physical threats and cybersecurity threats and vulnerabilities;(4)provide a risk assessment of energy infrastructure and cross-sector interdependencies;(5)provide a risk mitigation approach to enhance reliability and end-use resilience; and(6)address multi-State, Indian Tribe, and regional coordination planning and response, and to the extent practicable, encourage mutual assistance in cyber and physical response plans.(c)CoordinationIn implementing a State energy security plan under this section, the energy office of the State shall, to the extent practicable, coordinate with—(1)the public utility or service commission of the State;(2)energy providers from the private sector; and(3)other entities responsible for maintaining fuel or electric reliability.(d)Financial assistanceA State is not eligible to receive Federal financial assistance under this part, for any purpose, for a fiscal year unless the Governor of such State submits to the Secretary, with respect to such fiscal year—(1)a State energy security plan described in subsection (a) that meets the requirements of subsection (b); or (2)after an annual review of the State energy security plan by the Governor—(A)any necessary revisions to such plan; or(B)a certification that no revisions to such plan are necessary.(e)Technical assistanceUpon request of the Governor of a State, the Secretary may provide information and technical assistance, and other assistance, in the development, implementation, or revision of a State energy security plan.(f)SunsetThis section shall expire on October 31, 2026..(b)Authorization of appropriationsSection 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended—(1)by striking $125,000,000 and inserting $90,000,000; and(2)by striking 2007 through 2012 and inserting 2022 through 2026. (c)Technical and conforming amendments(1)Conforming amendmentsSection 363 of the Energy Policy and Conservation Act (42 U.S.C. 6323) is amended—(A)by redesignating subsection (f) as subsection (e); and(B)by striking subsection (e).(2)Technical amendmentSection 366(3)(B)(i) of the Energy Policy and Conservation Act (42 U.S.C. 6326(3)(B)(i)) is amended by striking approved under section 367. (3)ReferenceThe item relating to Department of Energy—Energy Conservation in title II of the Department of the Interior and Related Agencies Appropriations Act, 1985 (42 U.S.C. 6323a) is amended by striking sections 361 through 366 and inserting sections 361 through 367.(4)Table of sectionsThe table of sections for part D of title III of the Energy Policy and Conservation Act is amended by adding at the end the following:Sec. 367. State energy security plans..Passed the House of Representatives June 22, 2021.Cheryl L. Johnson,Clerk.